Exhibit 10.21

 

EXECUTION VERSION

 

JOINDER AGREEMENT

 

JOINDER AGREEMENT dated as of June 11, 2019 (this “Agreement”), among AMCOR
LIMITED (ACN 000 017 372), AMCOR FINANCE (USA), INC., AMCOR UK FINANCE PLC,
AMCOR PLC (F/K/A ARCTIC JERSEY LIMITED), BEMIS COMPANY, INC. and JPMORGAN CHASE
BANK, N.A., as Administrative Agent.

 

Reference is hereby made to the 364-Day Syndicated Facility Agreement dated as
of April 5, 2019 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Facility Agreement”), among Amcor
Limited (ACN 000 017 372), an Australian public company limited by shares with a
registered office at Level 11, 60 City Road, Southbank, Victoria 3006, Australia
(“Amcor”), Amcor Finance (USA), Inc., a Delaware corporation (“Amcor US”), Amcor
UK Finance plc, a company incorporated under the laws of England and Wales with
company registration number 04160806 and its registered office at Amcor Central
Services Bristol, 83 Tower Road North, Warmley, Bristol, BS30 8XP, United
Kingdom (“Amcor UK” and, together with Amcor and Amcor US, the “Borrowers”), the
Lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent and
Foreign Administrative Agent (in such capacities, the “Administrative Agent”). 
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Facility Agreement.

 

In accordance with clause (A) of Section 5.11(a)(i) of the Facility Agreement,
the Borrowers desire that each of New Amcor and Bemis become a party to the
Facility Agreement.  Accordingly, upon execution of this Agreement by Amcor,
Amcor US, Amcor UK, New Amcor, Bemis and the Administrative Agent, each of New
Amcor and Bemis shall be a party to the Facility Agreement, all references to
“Parent” therein shall refer to New Amcor, all references to the “Borrowers”
therein shall include a reference to Bemis and any reference to a “Borrower” may
refer to Bemis or any other Borrower, and each of New Amcor and Bemis hereby
agrees to be bound by all provisions of the Facility Agreement and the other
Loan Documents applicable to it as Parent or a Borrower, respectively.

 

Each of New Amcor and Bemis represents and warrants that (a) the execution,
delivery and performance by New Amcor or Bemis, as applicable, of this Agreement
are within New Amcor’s or Bemis’, as applicable, organizational powers and have
been duly authorized by all necessary corporate or other organizational action
and, if required, stockholder or other equityholder action of New Amcor or
Bemis, as applicable, and that this Agreement has been duly executed and
delivered by New Amcor or Bemis, as applicable, and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, and (b) the representations and warranties applicable to New Amcor as
Parent and the representations and warranties applicable to Bemis as a Borrower,
as applicable, set forth

 

--------------------------------------------------------------------------------



 

in the Facility Agreement (other than the representations and warranties set
forth in Section 3.05(b) and clause (i) of Section 3.08(a) of the Facility
Agreement) are true and correct.  Each of New Amcor and Bemis expressly
acknowledges and agrees to the appointment of Amcor US as the Authorized Agent
as set forth in Section 9.09(e) of the Facility Agreement, and Amcor US hereby
accepts such designation.

 

Except as expressly supplemented hereby, the Facility Agreement shall remain in
full force and effect.

 

The provisions of Sections 9.09 and 9.10 of the Facility Agreement shall apply
mutatis mutandis to this Agreement.

 

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original but all
of which when taken together shall constitute a single contract.  This Agreement
shall become effective when it shall have been executed by the Administrative
Agent and the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective permitted successors and assigns, except that none
of New Amcor, Bemis or any other Borrower shall have the right to assign or
transfer its rights or obligations hereunder or any interest herein (and any
such assignment or transfer shall be void) except as expressly provided in this
Agreement and the Facility Agreement.  Delivery of an executed counterpart of a
signature page of this Agreement by facsimile, electronic mail (in .pdf or .tif
format) or other electronic imaging shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their authorized officers as of the date first appearing above.

 

 

 

AMCOR LIMITED

 

 

 

 

 

by

 

 

/s/ Michael Casamento

 

 

Name: Michael Casamento

 

 

Title: Executive Vice President, Finance and Chief Financial Officer

 

 

 

 

 

AMCOR FINANCE (USA), INC.

 

 

 

by

 

 

/s/ Robert Mermelstein

 

 

Name: Robert Mermelstein

 

 

Title: Director

 

 

 

 

 

AMCOR UK FINANCE PLC

 

 

 

by

 

 

/s/ Graeme Vavasseur

 

 

Name: Graeme Vavasseur

 

 

Title: Director

 

 

 

 

 

AMCOR PLC

 

 

 

by

 

 

/s/ Michael Casamento

 

 

Name: Michael Casamento

 

 

Title: Executive Vice President, Finance and Chief Financial Officer

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------



 

 

BEMIS COMPANY, INC.

 

 

 

by

 

 

/s/ Ian Gibson Wilson

 

 

Name: Ian Gibson Wilson

 

 

Title: President

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------



 

 

JPMORGAN CHASE BANK, N.A., as the Administrative Agent

 

 

 

by

 

 

/s/ Tasvir Hasan

 

 

Name: Tasvir Hasan

 

 

Title: Executive Director

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------